IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 12-0661
                                         444444444444


          EWING CONSTRUCTION COMPANY, INCORPORATED, PETITIONER,
                                                 v.


                   AMERISURE INSURANCE COMPANY, RESPONDENT
            4444444444444444444444444444444444444444444444444444
                              ON CERTIFIED QUESTION FROM THE
                           COURT OF APPEALS FOR THE FIFTH CIRCUIT
            4444444444444444444444444444444444444444444444444444

                                   Argued February 27, 2013


       JUSTICE JOHNSON delivered the opinion of the Court.


       This case comes to us from the United States Court of Appeals for the Fifth Circuit on

certified questions. The controversy centers on the contractual liability exclusion in a Commercial

General Liability (CGL) insurance policy. The certified questions are:

       1. Does a general contractor that enters into a contract in which it agrees to perform
       its construction work in a good and workmanlike manner, without more specific
       provisions enlarging this obligation, “assume liability” for damages arising out of the
       contractor’s defective work so as to trigger the Contractual Liability Exclusion.

       2. If the answer to question one is “Yes” and the contractual liability exclusion is
       triggered, do the allegations in the underlying lawsuit alleging that the contractor
       violated its common law duty to perform the contract in a careful, workmanlike, and
       non-negligent manner fall within the exception to the contractual liability exclusion
       for “liability that would exist in the absence of contract.”
Ewing Constr. Co. v. Amerisure Ins. Co., 690 F.3d 628, 633 (5th Cir. 2012). We answer the first

question “no” and do not answer the second.

                                                  I. Background

         In 2008, Ewing Construction Company, Inc. (Ewing) entered into a standard American

Institute of Architects contract with Tuluso-Midway Independent School District (TMISD) to serve

as general contractor to renovate and build additions to a school in Corpus Christi, including

constructing tennis courts. Shortly after construction of the tennis courts was completed, TMISD

complained that the courts started flaking, crumbling, and cracking, rendering them unusable for

their intended purpose of hosting competitive tennis events. TMISD filed suit in Texas state court

against Ewing and others1 (the underlying suit). Its damage claims against Ewing were based on

faulty construction of the courts and its theories of liability were breach of contract and negligence.2




         1
           TMISD sued LaMarr Womack Associates, as design architects; Jaster-Quintanilla San Antonio, L.L.P., as
structural engineer; Ewing as construction contractor; and Liberty Mutual Insurance Company and Liberty Mutual
Insurance Group (collectively, Liberty Mutual) as issuer of a performance bond conditioned on Ewing’s “faithful
performance of the work in accordance with the plans, specifications, and contract documents.” Specifically, its pending
claims against Liberty Mutual in the underlying suit are as follows:

         Defendant Ewing has not performed the work using ordinary care and has not performed the work in
         accordance with the plans, specifications, and contract documents and has breached its contract,
         resulting in damage to Plaintiff. Therefore Plaintiff is entitled to call upon Liberty Mutual Insurance
         Company, and, alternatively, Liberty Mutual Group, [I]nc., for payment of all sums for which
         Defendant Ewing has liability to Plaintiff, (including all damages, costs and fees), growing out of the
         non-performance of the work under the contract in question. Plaintiff seeks recovery from the Liberty
         Mutual Defendants all sums claimed against Ewing Construction Company in this Petition.
         2
           TMISD first sued Ewing for violation of the Texas Deceptive Trade Practices Act, see TEX. BUS. & COM.
CODE §§ 17.01–.926, and common law misrepresentation in addition to its breach of contract and negligence claims.
It omitted those claims in amended pleadings.

                                                           2
         Ewing tendered defense of the underlying suit to Amerisure Insurance Company, its insurer

under a commercial package policy that included CGL coverage. Amerisure denied coverage,3

prompting Ewing to file suit in the U.S. District Court for the Southern District of Texas. There,

Ewing sought a declaration that Amerisure had, and breached, duties to defend Ewing and indemnify

it for any damages awarded to TMISD in the underlying suit. Based on its claims that Amerisure

had those duties and breached them, Ewing also sought relief under Chapter 542 of the Texas

Insurance Code (the Prompt Payment of Claims Act) and attorney’s fees. Amerisure answered and

counterclaimed, seeking a declaration that it owed Ewing neither a duty to defend nor a duty to

indemnify. Amerisure did not deny that Ewing established coverage under the policy’s insuring

agreements; rather, it urged that policy exclusions, including the contractual liability exclusion,

precluded coverage and negated its duties to defend and indemnify. On cross motions for summary

judgment, the district court denied Ewing’s motion, granted Amerisure’s motion based on the

contractual liability exclusion, and entered a final judgment dismissing the entire case.

         The district court’s analysis relied in large part on Gilbert Texas Construction, L.P. v.

Underwriters at Lloyd’s London, 327 S.W.3d 118 (Tex. 2010), in which this Court interpreted the

contractual liability exclusion in a CGL policy. Ewing Constr. Co. v. Amerisure Ins. Co., 814
F. Supp. 2d 739, 746-48 (S.D. Tex. 2011). The district court determined that Gilbert “stands for the

proposition that the contractual liability exclusion applies when an insured has entered into a

contract and, by doing so, has assumed liability for its own performance under that contract.” Id.



         3
           Although the certified questions reference only the contractual liability exclusion, Amerisure asserts that it
reserved its rights as to and refused to defend on the basis of several exclusions.

                                                           3
at 747. The court concluded that TMISD’s pleadings showed Ewing assumed liability for its own

construction work pursuant to the contract such that it would be liable for failing to perform under

the contract if the work was deficient. Id. The court concluded that the CGL policy’s contractual

liability exclusion applied to exclude coverage. Id. at 747-48. The court further held that the

exception to the exclusion was not applicable because TMISD’s claims against Ewing sounded only

in contract, not tort, and did not entail liability for damages “the insured would have in the absence

of the contract.” Id. at 752. The court concluded that Amerisure had no duty to either defend or

indemnify TMISD in the underlying suit. Id. at 752-53.

       On appeal, the Fifth Circuit, in a 2-1 opinion, initially affirmed the district court’s judgment

on the duty to defend but vacated and remanded with respect to the duty to indemnify and the related

Prompt Payment of Claims Act issue to await the results of the underlying suit. Ewing Constr. Co.

v. Amerisure Ins. Co., 684 F.3d 512 (5th Cir. 2012), withdrawn by, 690 F.3d 628 (5th Cir. 2012).

Ewing petitioned for rehearing, and the Fifth Circuit withdrew its opinion and certified the above

questions to this Court. Ewing Constr. Co., 690 F.3d at 633.4

       Under its CGL policy, Amerisure assumed two duties, subject to the policy terms,

limitations, and exclusions: (1) the duty to defend suits seeking damages from Ewing for an event

potentially covered by the policy, and (2) the duty to indemnify Ewing by paying covered claims

and judgments against it. See D.R. Horton-Tex., Ltd. v. Markel Int’l Ins. Co., 300 S.W.3d 740, 743

(Tex. 2009). We have characterized these two duties as “distinct and separate” in that one may exist




       4
           We have jurisdiction under Article 5 of the Texas Constitution and TEX. R. APP. P. 58.1.

                                                          4
without the other. Id. (quoting Utica Nat’l Ins. Co. v. Am. Indem. Co., 141 S.W.3d 198, 203 (Tex.

2004)). We first consider the duty to defend.

                                         II. Duty to Defend

                           A. Standard of Review and Burden of Proof

       Texas courts follow the eight corners rule in determining an insurer’s duty to defend.

Evanston Ins. Co. v. Legacy of Life, Inc., 370 S.W.3d 377, 380 (Tex. 2012). Under that rule, courts

look to the facts alleged within the four corners of the pleadings, measure them against the language

within the four corners of the insurance policy, and determine if the facts alleged present a matter

that could potentially be covered by the insurance policy. Id. The factual allegations are considered

without regard to their truth or falsity and all doubts regarding the duty to defend are resolved in the

insured’s favor. Zurich Am. Ins. Co. v. Nokia, Inc., 268 S.W.3d 487, 491 (Tex. 2008). In reviewing

the pleadings and making the foregoing determinations, courts look to the factual allegations

showing the origin of the damages claimed, not to the legal theories or conclusions alleged. See

Evanston, 370 S.W.3d at 380; Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Merchs. Fast Motor

Lines, Inc., 939 S.W.2d 139, 141 (Tex. 1997) (per curiam).

       The insured has the initial burden to establish coverage under the policy. Gilbert, 327
S.W.3d at 124. If it does so, then to avoid liability the insurer must prove one of the policy’s

exclusions applies. Id. If the insurer proves that an exclusion applies, the burden shifts back to the

insured to establish that an exception to the exclusion restores coverage. Id.




                                                   5
                           B. The Underlying Suit and the Exclusion

       The relevant allegations in TMISD’s live pleading in the underlying suit are as follows.

Ewing contracted with TMISD to build tennis courts and Ewing subcontracted all or part of the

construction work. Shortly after construction was completed, “[s]erious tennis court cracking and

flaking problems began . . . and have continued since. Chunks of the court surfaces are coming

loose. Flaking, crumbling, and cracking make the courts unusable for their intended purpose,

competitive tennis events.” With respect to Ewing, TMISD claims damages on both contractual and

negligence theories of liability:

       20. Defendant Ewing Construction has breached its contractual commitments,
       proximately causing damages to Plaintiff. On information and belief, Plaintiff says
       that Defendant Ewing and/or its subcontractors breached its contract in the following
       respects:

               a)      Failing to complete construction in accordance with the contract
                       plans and specifications;
               b)      Failing to exercise ordinary care in the preparation, management and
                       execution of construction;
               c)      Failing to perform in a good and workmanlike manner; and
               d)      Failing to properly retain and supervise subcontractors.

       21. Furthermore, Defendant Ewing Construction and/or its subcontractors was/were
       guilty of negligence proximately causing damages to Plaintiff in the following
       respects:

               a)      Failing to properly prepare for and manage the construction;
               b)      Failing to properly retain and oversee subcontractors;
               c)      Failing to perform in a good and workmanlike manner; and
               d)      Failing to properly carry out the construction so that it was completed
                       in accordance with the plans and specifications.

TMISD further generally alleges that Ewing was negligent by breaching its duty to use ordinary care

in the performance of its contract.


                                                 6
Amerisure’s policy provides that the insurance applies to

       “bodily injury” and “property damage” only if: (1) The “bodily injury” or “property
       damage” is caused by an “occurrence” that takes place in the “coverage territory”;
       [and] (2) The “bodily injury” or “property damage” occurs during the policy period
       ....

       Exclusion 2(b)—the contractual liability exclusion—and its exceptions are as follows:

              2. Exclusions
       This insurance does not apply to:

       ...

       b. Contractual Liability

       “Bodily injury” or “property damage” for which the insured is obligated to pay
       damages by reason of the assumption of liability in a contract or agreement. This
       exclusion does not apply to liability for damages:

       (1) That the insured would have in the absence of the contract or agreement; or

       (2) Assumed in a contract or agreement that is an “insured contract” . . . .

Amerisure does not dispute that the alleged defects in the tennis courts occurred during the policy

period and constitute “property damage” caused by an “occurrence” within the scope of the policy’s

insuring agreement.

       In Gilbert this Court interpreted a CGL policy’s contractual liability exclusion and exception

that were substantively the same as those in Amerisure’s policy. There, the dispute concerned

whether the insurer was obligated to indemnify its insured. We held that under the facts in that case

there was no coverage because the exclusion applied and the exception did not. Gilbert, 327 S.W.3d

at 121. Although this case involves both duties to defend and to indemnify, Gilbert’s interpretation

of the contractual liability exclusion guides our determination.


                                                 7
                                                     C. Gilbert

        In Gilbert we addressed: (1) whether a CGL policy’s contractual liability exclusion applied

to exclude indemnity coverage for a third party’s property damage claim where the only basis

underlying the claim was the insured’s contractual agreement to be responsible for the damage, and

(2) if the exclusion applied, whether an exception to the exclusion operated to restore coverage. Id.

The underlying suit in Gilbert involved an agreement for Gilbert Texas Construction, L.P., as

general contractor, to build a light rail system for the Dallas Area Rapid Transit Authority (DART).

Id. at 121-22. The contract between DART and Gilbert required Gilbert to protect adjacent property

and to repair or pay for damage to any such property resulting from either (1) a failure to comply

with the requirements of the contract, or (2) a failure to exercise reasonable care in performing the

work.5 During construction, heavy rain caused flooding to a building adjacent to the work site. The

building’s owner, RTR, sued Gilbert and others alleging various theories of liability including

statutory violations, tort, and breach of contract as a third-party beneficiary of Gilbert’s contract with

DART. Id. Gilbert tendered defense of the underlying suit to its CGL insurers, but Underwriters,

its excess carrier, refused to defend. Id. at 122-23. Gilbert asserted sovereign immunity as a defense

in the underlying suit and the trial court granted summary judgment dismissing all RTR’s claims

except for the breach of contract claim. Id. at 123. Gilbert later settled the breach of contract claim


        5
            Provision 10(b) of the contract was as follows:

        b. The Contractor shall protect from damage all existing improvements and utilities (1) at or near the
        work site and (2) on adjacent property of a third party . . . [and] repair any damage to those facilities,
        including those that are the property of a third party, resulting from failure to comply with the
        requirements of this contract or failure to exercise reasonable care in performing the work. If the
        Contractor fails or refuses to repair the damage promptly, [DART] may have the necessary work
        performed and charge the cost to the Contractor.

                                                              8
and sought indemnity from Underwriters. Id. Underwriters claimed that the policy’s contractual

liability exclusion applied and the breach of contract claim was excluded from coverage. Id.

       On appeal, Gilbert argued that the contractual liability exclusion applied only in the limited

situation in which the insured “assumes another’s liability,” such as that assumed in indemnity or

hold-harmless agreements. Id. at 128 (emphasis added). We disagreed, noting that “had it been

intended to be so narrow as to apply only to an agreement in which the insured assumes liability of

another party by an indemnity or hold-harmless agreement, it would have been simple to have said

so.” Id. at 127.

       We analyzed the exclusion by first addressing the terms in the policy: the commonly

understood meaning of the term “assume” is to “undertake” and that of “liability” is “[t]he quality

or state of being legally obligated or accountable.” Id. With those terms in mind, we examined the

specific facts, circumstances, and obligations in the underlying suit to determine whether the

exclusion applied. Id.

       Gilbert owed RTR a duty under general law to conduct its construction operations with

ordinary care so as not to damage RTR’s property. Id. In Gilbert’s contract with DART, though,

it undertook a specific contractual obligation to repair or pay for damage to third-party property

resulting from either (1) a failure to comply with the requirements of the contract, or (2) a failure

to exercise reasonable care in performing the work. Id.; see n.5, supra. The second obligation—to

exercise reasonable care—mirrored Gilbert’s duty under general law principles that would have

made it liable for damages it negligently caused RTR. Gilbert, 327 S.W.3d at 127. Thus, because

Gilbert’s contractual liability for damages to RTR for failing to exercise ordinary care in performing


                                                  9
its work would not have differed from its liability for damages to RTR under general principles of

law–such as negligence–Gilbert did not assume liability for damages in its contract under the second

obligation sufficient to trigger the policy’s contractual liability exclusion. See id.

       But the first obligation Gilbert assumed—to repair or pay for damage to property of third

parties such as RTR “resulting from a failure to comply with the requirements of this contract”—

extended “beyond Gilbert’s obligations under general law.” Id. (emphasis added). Thus, we held

that RTR’s breach of contract claim “was founded on an obligation or liability contractually

assumed by Gilbert within the meaning of the policy exclusion.” Id. In other words, Gilbert did not

contractually assume liability for damages within the meaning of the policy exclusion unless the

liability for damages it contractually assumed was greater than the liability it would have had under

general law–in Gilbert’s case, negligence. We then considered whether the exception to the

exclusion brought Gilbert’s liability to RTR back into coverage. Id. at 133-35. In doing so we

recognized that the case involved “unusual circumstances” because Gilbert ordinarily could have

been liable in tort for damages to RTR absent its contract, but under the facts of the case, the only

basis for Gilbert’s liability to RTR was RTR’s claim for Gilbert’s breach of the contract with DART.

Id. We held that the exception was inapplicable because Gilbert’s only liability for damages was

for breach of contract. Id. at 135. Because the exclusion applied and the exception did not, there

was no coverage. Id.

       With these principles from Gilbert in mind, we turn to the coverage dispute between Ewing

and Amerisure.




                                                  10
                                    D. Contractual Liability Exclusion

        The contractual liability exclusion in Amerisure’s policy excludes claims for damages based

on an insured’s contractual assumption of liability except for two instances: (1) where the insured’s

liability for damages would exist absent the contract, and (2) where the contract is an insured

contract. Amerisure references statements we made in Gilbert that the contractual liability exclusion

“means what it says: it excludes claims when the insured assumes liability for damages in a contract

or agreement, except when the contract is an insured contract or when the insured would be liable

absent the contract or agreement,” id., and argues that the exclusion applies because Ewing

contractually undertook the obligation to construct tennis courts in a good and workmanlike manner

and thereby assumed liability for damages if the construction did not meet that standard. Ewing, on

the other hand, argues, in part, that this case is distinguishable from Gilbert because Ewing’s

agreement to construct the courts in a good and workmanlike manner does not enlarge its obligations

beyond any general common–law duty it might have. That is, Ewing posits, its agreement to

construct the courts in a good and workmanlike manner did not add anything to the obligation it has

under general law to comply with the contract’s terms and to exercise ordinary care in doing so.

That being so, Ewing argues, its express agreement to perform the construction in a good and

workmanlike manner did not enlarge its obligations and was not an “assumption of liability” within

the meaning of the policy’s contractual liability exclusion.6 We agree with Ewing.

        6
          Three amicus briefs supporting Ewing’s position were submitted. The first was collectively submitted by the
Associated General Contractors of America; Texas Building Branch, Associated General Contractors of America; TEXO,
the Construction Association; Associated General Contractors, Houston Chapter; ABC of Texas; American
Subcontractors Association, Inc.; ASA of Texas, Inc. The second was submitted by the Texas Association of Builders
and the National Association of Home Builders. The third was collectively submitted by the Texas Apartment
Association, Inc; Texas Hospital Association; Texas Hotel & Lodging Association; Texas Automobile Dealers

                                                         11
        As we said in Gilbert, the exclusion means what it says: it excludes liability for damages the

insured assumes by contract unless the exceptions bring the claim back into coverage. But we also

determined in Gilbert that “assumption of liability” means that the insured has assumed a liability

for damages that exceeds the liability it would have under general law. Id. at 127. Otherwise, the

words “assumption of liability” are meaningless and are surplusage. See Am. Family Mut. Ins. Co.

v. Am. Girl, Inc., 268 N.W.2d 65, 80-81 (Wis. 2004) (“The term ‘assumption’ must be interpreted

to add something to the phrase ‘assumption of liability in a contract or agreement.’ Reading the

phrase to apply to all liabilities sounding in contract renders the term ‘assumption’ superfluous.”).

And interpretations of contracts as a whole are favored so that none of the language in them is

rendered surplusage. E.g., J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 235 (Tex. 2003);

Liberty Mut. Ins. Co. v. American Employers Ins. Co., 556 S.W.2d 242, 245 (Tex. 1977).

        TMISD’s allegations that Ewing failed to perform in a good and workmanlike manner are

substantively the same as its claims that Ewing negligently performed under the contract because

they contain the same factual allegations and alleged misconduct. We have defined “good and

workmanlike” as “that quality of work performed by one who has the knowledge, training, or

experience necessary for the successful practice of a trade or occupation and performed in a manner

generally considered proficient by those capable of judging such work.” Melody Home Mfg. Co.

v. Barnes, 741 S.W.2d 349, 354 (Tex. 1987) (discussing the implied warranty of good and

workmanlike quality of services in connection with the repair of tangible goods). Negligence means


Association, Inc; Texas Association of School Boards Legal Assistance Fund; Texas Organization of Rural &
Community Hospitals; International Council of Shopping Centers; Texas Community Association Advocates; Texas
Association of Counties; Texas Municipal League; and Texas Building Owners and Managers Association, Inc.

                                                    12
the failure to use ordinary care, that is, failing to do that which a reasonable person or provider of

the defendant’s type would have done under the same or similar circumstances. See 20801, Inc. v.

Parker, 249 S.W.3d 392, 398 (Tex. 2008). Based on these definitions, TMISD’s claims that Ewing

failed to perform in a good and workmanlike manner and its claims that Ewing negligently

performed under the contract are substantively the same. See Coulson v. Lake L.B.J. Mun. Util.

Dist., 734 S.W.2d 649, 651 (Tex. 1987) (“We are unable to discern any real difference between the

District’s claim that Coulson’s efforts were not good and workmanlike and did not meet the

standards of reasonable engineering practice and its claim that Coulson was negligent in his

performance of professional services.”). And as Ewing points out, it had a common law duty to

perform its contract with skill and care. Id. (“[T]he common law duty to perform with care and skill

accompanies every contract . . . .” (citing Montgomery Ward & Co. v. Scharrenbeck, 204 S.W.2d
508, 510 (Tex. 1947))); see Melody Home Mfg. Co., 741 S.W.2d at 354.7

         Accordingly, we conclude that a general contractor who agrees to perform its construction

work in a good and workmanlike manner, without more, does not enlarge its duty to exercise

ordinary care in fulfilling its contract, thus it does not “assume liability” for damages arising out of

its defective work so as to trigger the Contractual Liability Exclusion. We answer the first question

“no” and, therefore, need not answer the second question.

                                 E. Liability Policy or Performance Bond


         7
           We do not intend to disavow our prior holdings that when an injury is only to the subject matter of a contract,
an action will sound in contract alone. See Sw. Bell Tel. Co. v. Delanney, 809 S.W.2d 493, 494 (Tex. 1991) (“When the
only loss or damage is to the subject matter of the contract, the plaintiff’s action is ordinarily on the contract.”); Jim
Walter Homes, Inc. v. Reed, 711 S.W.2d 617, 618 (Tex. 1986) (“When the injury is only the economic loss to the subject
of a contract itself the action sounds in contract alone.”).

                                                           13
        Although not necessary to our answer, we address one additional argument Amerisure

advances concerning the effect of our determination that the answer to question one is “no.”

        Recognizing that in Lamar Homes, Inc. v. Mid-continent Casualty Co. 242 S.W.3d 1, 16

(Tex. 2007) we held that a claim for an insured’s faulty workmanship can be an “occurrence”

triggering coverage, Amerisure asserts that CGL policies are intended to protect an insured when

the insured damages another’s property, not to serve as a performance bond covering an insured’s

own work. And, if we find that the exclusion does not apply here, it further argues, CGL policies

will effectively be transformed into performance bonds. See Wilshire Ins. Co. v. RJT Constr.,

L.L.C., 581 F.3d 222, 226 (5th Cir. 2009).

        We do not agree. Amerisure’s argument presumes there are not other policy exclusions and

coverage limitations to be considered. But, as we referenced above, in its brief Amerisure asserts

that it reserved its rights to deny coverage for more reasons than the contractual liability exclusion.

However, to address Amerisure’s claims directly, we note that in Lamar Homes we considered

whether allegations of defective construction or faulty workmanship that damaged only a general

contractor’s own work constituted an “occurrence” or “property damage” under a CGL policy’s

insuring agreement. 242 S.W.3d at 7. We ultimately concluded that “allegations of unintended

construction defects may constitute an ‘accident’ or ‘occurrence’ under the CGL policy and that

allegations of damage to or loss of use of the home itself may also constitute ‘property damage’

sufficient to trigger the duty to defend under a CGL policy.” Id. at 4. Or, as we later said in Gilbert:

“In Lamar Homes, we said a breach of contract can constitute an occurrence that causes property




                                                  14
damage, thus bringing some breach of contract claims within the general grant of coverage for

purposes of determining a duty to defend.” 327 S.W.3d at 132.

       In Lamar Homes we focused on whether the underlying allegations for defective construction

or faulty workmanship fell within the broad coverage granted by the CGL policy’s insuring

agreement—not whether any of the policy’s exclusions applied to exclude coverage. 242 S.W.3d

at 10 (explaining that the insuring agreement grants the insured broad coverage, which is then

narrowed by the policy’s exclusions that operate to restrict and shape the coverage otherwise

afforded by the insuring agreement).         We explained that “[m]ore often, however, faulty

workmanship will be excluded from coverage by specific exclusions because that is the CGL’s

structure.” Id. We mentioned some of the business risk exclusions in the policy having specific

application to the construction industry, but did not determine their applicability. Id. at 10-11.

Because the policy contains exclusions that may apply to exclude coverage in a case for breach of

contract due to faulty workmanship, our answer to the first certified question is not inconsistent with

the view that CGL policies are not performance bonds.

                                          IV. Conclusion

       We answer the first certified question “no” and do not answer the second.




                                               ________________________________________
                                               Phil Johnson
                                               Justice


OPINION DELIVERED: January 17, 2014


                                                  15